Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.563 Page 1 of 17




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
   Additional counsel on next page
 8
 9                       UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                   CASE NO. 3:18-cr-04683-GPC
13              Plaintiff,                     MEMORANDUM OF POINTS AND
                                               AUTHORITIES IN SUPPORT OF
14        vs.                                  DEFENDANTS’ MOTION TO
                                               MODIFY PROTECTIVE ORDER
15 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED                         Date: April 19, 2019
16 ABDUL QAYYUM, AND PETR                      Time: 1:00 p.m.
   PACAS                                       Dept.: 2D
17          Defendants.
                                               Assigned to Hon. Gonzalo P. Curiel
18
19
20
21
22
23
24
25
26
27
28
                                                                Case No. 3:18-cr-04683-GPC
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                        ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.564 Page 2 of 17




 1 David W. Wiechert - State Bar No. 94607
      dwiechert@aol.com
 2 Jessica C. Munk - State Bar No. 238832
      jessica@davidwiechertlaw.com
 3 William J. Migler - State Bar No. 318518
      william@davidwiechertlaw.com
 4 LAW OFFICE OF DAVID W. WIECHERT
   27136 Paseo Espada, Suite B1123
 5 San Juan Capistrano, California 92675
   Telephone: (949) 361-2822
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 Randy K. Jones - State Bar No. 141711
      rkjones@mintz.com
 9 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
10 3580 Carmel Mountain Road, Suite 300
   San Diego, California 92130
11 Telephone: (858) 314-1510
12 Attorney for Defendant Mark Manoogian
13
     Whitney Z. Bernstein - State Bar No. 304917
14       wbernstein@bmkattorneys.com
     Thomas H. Bienert, Jr. - State Bar No. 135311
15       tbienert@bmkattorneys.com
     James Riddet - State Bar No.39826
16       jriddet@bmkattorneys.com
     BIENERT, MILLER & KATZMAN, PLC
17   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
18   Telephone: (949) 369-3700
19 Attorneys for Defendant Mohammed Abdul Qayyum
20
21
22
23
24
25
26
27
28
                                                                 Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.565 Page 3 of 17




 1                                        TABLE OF CONTENTS
 2                                                                                                              Page

 3 I.      INTRODUCTION............................................................................................. 1
 4 II.     BACKGROUND............................................................................................... 2
 5         A.      The Court Issued the Protective Order Based on the
                   Government’s Representation That the Discovery Material
 6                 Contained Personal Identification Information That Was Not
                   Already Known to Company A .............................................................. 2
 7
           B.      A Review of the Discovery Material Reveals That It Contains
 8                 Materials Already in the Possession of Company A .............................. 5
 9 III.    THE GOVERNMENT LACKS GOOD CAUSE TO PREVENT
           COMPANY A FROM ACCESSING THE DISCOVERY MATERIAL,
10         AND DEFENDANTS CANNOT INVESTIGATE THE DISCOVERY
           MATERIAL WITHOUT COMPANY A’S ASSISTANCE............................. 7
11
     IV.   EVEN IF THE ISSUE PRESENTED BY THIS MOTION IS ONE OF
12         RECONSIDERATION, IT IS WARRANTED BECAUSE THE
           INITIAL DECISION BY THE COURT WAS BASED ON A FALSE
13         REPRESENTATION BY THE GOVERNMENT ........................................... 8
14 V.      CONCLUSION ............................................................................................... 10
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            i                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.566 Page 4 of 17




 1                                         TABLE OF AUTHORITIES
 2                                                                                                               Page(s)
 3
     Cases
 4
     Press-Enterprise Co. v. Super. Ct. of Cal., Riverside Cnty.,
 5      464 U.S. 501 (1984) ............................................................................................... 7
 6
   U.S. v. Rosas
 7    (S.D. Cal., July 11, 2011, No. 10CR4290 JM) 2011 WL 2709568,
      aff’d (9th Cir. 2012) 493 Fed.Appx. 857................................................................ 9
 8
 9 United States v. Smith,
      985 F. Supp. 2d 506 (S.D.N.Y. 2013) .................................................................... 7
10
   United States v. Wecht,
11
      484 F.3d 194 (3d Cir. 2007) ................................................................................... 7
12
   Other Authorities
13
   Federal Rule of Criminal Procedure 16(d) .................................................................. 7
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             ii                   Case No. 3:18-cr-04683-GPC
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                          ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.567 Page 5 of 17




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.        INTRODUCTION
 3           Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
 4 and Petr Pacas (collectively “Defendants”) move this Court to modify the protective
 5 order issued on March 6, 2019, to include Company A and the law firm of Sheppard
 6 Mullin, outside counsel for Company A. Defendants have now had an opportunity
 7 to review the discovery that is the subject of the protective order (“Discovery
 8 Material”). The Discovery Material includes (1) snail mail previously sent to
 9 Company A by a digital mailbox service, along with Company A’s account
10 information for that service, and (2) advertising emails allegedly sent by Company
11 A to Yahoo! email users that were subsequently marked as “spam.” All of the
12 contents in the Discovery Material either allegedly originated from Company A or
13 was sent to Company A by third parties. Thus, contrary to what the Government
14 previously represented to the Court, it appears that there is no information in the
15 Discovery Material that is not already known to Company A.1 As the Court is
16 aware, Defendants are accused of having committed crimes for actions they
17 allegedly took in their capacity as employees of Company A. Accordingly,
18 employees of Company A are among the witnesses most vital to the investigation
19 and the preparation of the defense. There is no “good cause” for a protective order
20 that prevents Defendants from sharing Discovery Material that is already known to
21 Company A with Company A 2 and its outside counsel.
22
23   1
      Defense counsel asked the Government to confirm this during the meet-and-
24 confer exchange, but the Government did not address this point. (See Decl. Rim ¶ 4,
   Exh. C at 2.) Even if some of the Discovery Material did not originate from
25
   Company A, Defendants will need Company A’s assistance to determine which
26 items came from Company A and which did not.
     2
27    This includes both current and former employees of Company A who were
   involved in or are otherwise aware of the circumstances surrounding the receipt or
28 sending of the Discovery Materials.
                                             1                    Case No. 3:18-cr-04683-GPC
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                            ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.568 Page 6 of 17




 1         It is especially crucial for Defendants to be able to share the specific
 2 Discovery Material described in the protective order with Company A because
 3 Defendants do not appear to be the ones who received or sent these materials.
 4 Defendants must be able to explore who at Company A sent or received the
 5 Discovery Materials and investigate the events leading up to and following the
 6 sending or receipt. To prevent Defendants from doing so would violate their Fifth
 7 and Sixth Amendment rights under the Constitution to prepare a competent,
 8 effective, and vigorous defense. Defendants ask that the Court modify the
 9 protective order as requested. Defendants also ask that the Government be ordered
10 to produce the requests it sent to the third parties to obtain the Discovery Material,
11 including any emails, letters, or subpoenas.
12 II.     BACKGROUND
13         A.     The Court Issued the Protective Order Based on the Government’s
14                Representation That the Discovery Material Contained Personal
15                Identification Information That Was Not Already Known to
16                Company A
17         On February 14, 2019, the Court heard argument from the parties on the
18 Government’s Motion for Protective Order, filed as amended on February 4, 2019.
19 (Dkt. 57.) The transcript of the February 14 hearing is attached as Exhibit A to the
20 Declaration of Naeun Rim. The Government argued that a protective order was
21 necessary because the Discovery Material contained personal identification
22 information (“PII”) from third parties, such as email addresses and mailing
23 addresses. Although the Court indicated that it was prepared to grant the protective
24 order with respect to the PII, it also noted, “[I]t seems to me that, to the extent that
25 defendants need to present some of this information to representatives and
26 employees from Company A, that the protective order may go too far by denying
27 the access to employees and representatives from Company A so as to assist the
28 defendants in the preparation of the defense.” (Decl. Rim, ¶ 2, Exh. A (“02/14/19
                                             2                     Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.569 Page 7 of 17




 1 Transcript”) at 5.)
 2        In response to the Court’s concerns, the Government represented that the
 3 materials contained third-party PII that Company A did not already have. In doing
 4 so, the Government expressly distinguished this discovery from prior discovery
 5 productions containing PII that was already known to Company A. Specifically, the
 6 prosecutor argued:
 7        There is third-party PII we got from Company A, but we are mindful the
          company is already aware of it. The defendants are already aware of it.
 8        So we are not seeking to subject that to protective order. It is only third-
          party PII obtained from records obtained from third parties. That’s why
 9        we believe those privacy interests are more pronounced than they
          would be if we were to come to the Court and say, “We don’t want
10        Company A to know something that it already knows.”
11 (Id. at 9 (emphasis added).) The Government characterized the Discovery Material
12 as not being “something Company A already knows.” At the time, defense counsel
13 was unable to dispute the Government’s characterization because Defendants had
14 not yet received the discovery. Now the defense has received that discovery and has
15 learned that the Discovery Material consists of letters that were sent to Company A
16 and emails that were allegedly sent by Company A. (Decl. Rim ¶¶ 7-8.) These are
17 precisely the types of materials that fall under the category of “something Company
18 A already knows,” regardless of whether they were produced by third party
19 companies.
20        As a middle ground, the defense requested during the hearing that the
21 Discovery Material be designated “attorneys eyes only” so as to permit the attorneys
22 for Company A to review the evidence and assist Defendants in preparing a defense.
23 The Government proposed that the Court hold off on deciding that issue and first
24 issue a protective order that excluded all representatives of Company A so that the
25 Government could provide the Discovery Material to the defense without redaction.
26 After defense counsel had reviewed the evidence, the Government stated, it would
27 be willing to meet and confer about including other parties in the protective order
28 and possibly including Company A:
                                           3                    Case No. 3:18-cr-04683-GPC
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                        ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.570 Page 8 of 17




 1            What we want to do is give unredacted copies of the discovery that we
              have ready to the defense; have them come back to us before we have
 2            to seek intervention of the Court and explain to us, to the extent they
              can, why they believe there’s prejudice. To the extent that we can work
 3            with them, we will do so. And then, to the extent that we cannot reach
              an agreement, they can always come back to the Court to explain why
 4            Company A needs to be exposed to this, at which point we can
              potentially discuss which parties.
 5
 6 (Id. at 19.)
 7            Having been told by the Government that the Discovery Material contained
 8 PII that was not already known to Company A, the Court agreed to grant a
 9 protective order that prohibited Company A from having access to the Discovery
10 Material. The Court also made clear, however, that Defendants could seek
11 modification of the protective order to include Company A after reviewing the
12 discovery:
13            As of this moment, I will not permit [attorneys from Company A to
              review the discovery]; but, with the understanding that, once you review
14            it, to the extent that you can articulate why, upon your review, this is
              precisely the kind of information that you need to have representatives
15            from Company A assist you with, then I will allow you to seek a
              modification of a protective order.
16
     (Id. at 25.) The Court ordered the parties to agree upon language for a protective
17
     order.
18
              Prior to finalizing the protective order, defense counsel attempted to meet and
19
     confer with the Government about stipulating to allow Sheppard Mullin, outside
20
     counsel for Company A, to have access to the Discovery Material to avoid the need
21
     for future modification of the protective order. (Decl. Rim ¶ 6.) Because the
22
     Government had expressed concern during the hearing that “attorneys” of Company
23
     A might include in-house counsel, (Decl. Rim ¶ 2, Exh. A at 17), counsel for the
24
     Defendants believed that identifying Sheppard Mullin as Company A’s outside
25
     counsel would assuage the Government’s stated concerns about third-party privacy,
26
     especially given that Sheppard Mullin is a well-known, reputable law firm with no
27
     incentive to exploit the PII of third parties. The Government refused to consider the
28
                                            4                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.571 Page 9 of 17




 1 modification prior to the issuance of the original protective order. Counsel for the
 2 Government stated in an email, “Once you have the discovery, we can meet and
 3 confer regarding any concerns you have about not being able to share it with
 4 members outside the defense team.” (Decl. Rim ¶ 3, Exh. B at 1.)
 5         On March 6, 2019, the Court issued the protective order, which includes the
 6 following language:
 7         This order expressly prohibits the disclosure of the Discovery Material
           to all representatives of Company A (as referenced in the Indictment),
 8         legal or business, not charged in the instant case without first obtaining
           an order from this Court allowing for such disclosure. (Dkt. 67 at 2.)
 9
           B.      A Review of the Discovery Material Reveals That It Contains
10
                   Materials Already in the Possession of Company A
11
           After the Government produced the Discovery Material, defense counsel
12
     reviewed it and learned for the first time that it appeared to contain only items that
13
     had either allegedly been sent to Company A or from Company A. (Decl. Rim ¶ 8.)
14
     The Discovery Material consists of the following:
15
           1) Copies of letters that were sent to Company A’s Compliance Department,
16
                as produced by Earth Class Mail, a digital mailbox service used by
17
                Company A that received mail on the company’s behalf and sent copies of
18
                the mail to them electronically; and
19
           2) Emails produced by Yahoo! marked as “spam” that appear to have been
20
                received from IP addresses alleged to be associated with Company A.
21
     (Decl. Rim ¶ 7.) In short, the Discovery Material contains (1) letters Company A
22
     has already received and (2) emails Company A is accused of sending. Any PII
23
     contained in these materials is obviously already in Company A’s possession and
24
     thus known to them.
25
           On March 25, 2019, defense counsel again reached out to the Government to
26
     meet and confer about modifying the protective order. Defense counsel explained
27
     that modification was proper because it appeared that the Discovery Material had
28
                                            5                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.572 Page 10 of 17




  1 either originated from Company A or had been sent to the company by third parties.
  2 (Decl. Rim ¶ 4, Exh. C.) The Government did not dispute this characterization, nor
  3 did it explain why it objected to Company A accessing the materials. Instead, the
  4 Government responded (inaccurately), “Defense counsel specifically asked the
  5 Court to exempt Sheppard attorneys from the protective order for third-party records
  6 contained in the Earth Class Mail and Yahoo! records, and the Court declined. 3
  7 Accordingly, the motion you describe is a Motion for Reconsideration.” (Decl. Rim
  8 ¶ 5, Exh. D at 5-7.) The Government then asked Defendants to articulate how they
  9 would satisfy the factors for a motion for reconsideration. (Id.)
10           Defense counsel provided to the Government a copy of the February 14
11 transcript as a courtesy and attempted to remind the Government that both it and the
12 Court had agreed that the defense would be permitted to seek modification after
13 receiving the discovery and that what the Government had stated in its email was
14 untrue. (Id. at 3-4.) Defense counsel also explained to the Government that
15 Company A’s assistance was necessary to review the Discovery Material because
16 “[n]one of these materials were directly addressed to the individual defendants in
17 this case, nor did they originate from defendants,” and therefore others at Company
18 A were the appropriate witnesses “to inquire as to these documents for the purposes
19 of investigation.” (Id. at 5) At the Government’s request, defense counsel proposed
20 a time for a phone call to continue to meet and confer on the issue, but the
21 Government claimed to be unavailable. (Id. at 1-3.) As of the filing of this motion,
22 the Government has not proposed an alternate time to further meet and confer.
23 (Decl. Rim ¶ 11.)
24
25
26
     3
27    This is false. Defendants never mentioned Sheppard Mullin during the February
   14 hearing, and the Court did not single out Sheppard Mullin in its ruling. (Decl.
28 Rim ¶ 2, Exh. A.)
                                             6                    Case No. 3:18-cr-04683-GPC
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                            ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.573 Page 11 of 17




  1 III.   THE GOVERNMENT LACKS GOOD CAUSE TO PREVENT
  2        COMPANY A FROM ACCESSING THE DISCOVERY MATERIAL,
  3        AND DEFENDANTS CANNOT INVESTIGATE THE DISCOVERY
  4        MATERIAL WITHOUT COMPANY A’S ASSISTANCE
  5        As Defendants argued in their Opposition to the Government’s Motion for
  6 Protective Order, (Dkt. 61), Federal Rule of Criminal Procedure 16(d) requires the
  7 government to demonstrate “good cause” to regulate discovery with a protective
  8 order. “Good cause is established on a showing that disclosure will work a clearly
  9 defined and serious injury . . . .” United States v. Wecht, 484 F.3d 194, 211 (3d Cir.
10 2007). “The injury must be shown with specificity,” and “[b]road allegations of
11 harm, unsubstantiated by specific examples or articulated reasoning, do not support
12 a good cause showing.” Id. (quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772,
13 786 (3d Cir. 1994). “[T]he [c]ourt should consider how burdensome a protective
14 order would be on [defendants], being particularly sensitive to the extent to which a
15 protective order would hinder their efforts to defend themselves at trial.” United
16 States v. Smith, 985 F. Supp. 2d 506, 544 (S.D.N.Y. 2013). “No right ranks higher
17 than the right of the accused to a fair trial.” Press-Enterprise Co. v. Super. Ct. of
18 Cal., Riverside Cnty., 464 U.S. 501, 508 (1984).
19         There is no injury that would arise from permitting Company A and Sheppard
20 Mullin from having access to the Discovery Material. The Government previously
21 argued that it would be a violation of individual privacy rights to expose Company
22 A to any PII contained in the Discovery Materials. But it is now apparent that these
23 materials were either sent to or came from Company A. The people who wrote
24 letters to Company A’s Compliance Department willingly provided their names,
25 mailing addresses, and other PII to Company A in their letters. The emails produced
26 by Yahoo! appear to have been sent from IP addresses that Company A is alleged to
27 have controlled. Thus, Company A should already have the mailing address, email
28 addresses, and any other PII contained in the Discovery Materials. The Government
                                             7                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.574 Page 12 of 17




  1 cannot meet its burden of showing good cause under these facts.
  2        Defendants will be severely prejudiced if the Court does not modify the
  3 protective order to include Company A and Sheppard Mullin. As defense counsel
  4 has explained to the Government, the emails and letters in the Discovery Material
  5 were sent to or from Company A, but not to or from Defendants. The letters were
  6 routed to Company A’s Compliance Department, which Defendants were not part
  7 of, and the emails appear to have been sent from email addresses that do not belong
  8 to Defendants. This is precisely the kind of evidence that Defendants must show to
  9 Company A to adequately prepare their defense. There is no way for Defendants to
10 investigate the circumstances surrounding these letters and emails without
11 consulting with Company A. Because Defendants do not appear to be the people
12 who received the letters or sent the emails, how can Defendants investigate where
13 these items came from without talking to employees at Company A? How can
14 Defendants explore questions such as whether these materials reflect compliance
15 with Company A’s internal procedures or whether certain emails might have been
16 sent by a rogue employee without Company A or Defendants’ knowledge? Nor is it
17 sufficient to say that Company A can simply look at these materials because they are
18 already in its possession—Company A has received millions of letters and sent
19 millions of emails over the years. It would be impossible for Company A to
20 determine which letters and emails are part of the Discovery Material without
21 looking at the Discovery Material itself. Defendants cannot properly investigate or
22 prepare a defense unless the protective order is modified to permit Defendants to
23 provide the Discovery Material to Company A.
24 IV.     EVEN IF THE ISSUE PRESENTED BY THIS MOTION IS ONE OF
25         RECONSIDERATION, IT IS WARRANTED BECAUSE THE INITIAL
26         DECISION BY THE COURT WAS BASED ON A FALSE
27         REPRESENTATION BY THE GOVERNMENT
28         Defendants do not agree with the Government’s new position that Defendants
                                             8                  Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.575 Page 13 of 17




  1 must meet the factors for a motion for reconsideration to seek modification of the
  2 protective order. At the February 14 hearing, both the Government and the Court
  3 indicated that the original protective order was to be issued so that the Defendants
  4 could receive an unredacted copy of the discovery, after which Defendants would be
  5 free to make more concrete arguments as to why inclusion of Company A was
  6 warranted. The Court expressly stated that Defendants would be permitted to seek
  7 modification for that purpose once defense counsel reviewed the discovery. (Decl.
  8 Rim ¶ 2, Exh. A. at 25.) As argued above, inclusion of Company A is necessary
  9 because the Discovery Materials do not appear to have been received or sent by
10 Defendants, and therefore Defendants cannot investigate the materials without
11 showing them to other employees at Company A.
12         Even if the standard for a motion for reconsideration applied, Defendants
13 would be able to meet it here. “Reconsideration is appropriate if the district court
14 (1) is presented with newly discovered evidence, (2) committed clear error or the
15 initial decision was manifestly unjust, or (3) if there is an intervening change in
16 controlling law.... There may also be other, highly unusual circumstances warranting
17 reconsideration.” U.S. v. Rosas (S.D. Cal., July 11, 2011, No. 10CR4290 JM) 2011
18 WL 2709568, at *1, aff’d (9th Cir. 2012) 493 Fed.Appx. 857. In this case, it was
19 not until after the protective order was issued that Defendants learned that the PII
20 contained in the Discovery Material was already known to Company A. The fact
21 that the Discovery Material was already in Company A’s possession was “newly-
22 discovered evidence.” The Court’s decision was also “manifestly unjust” because it
23 was based on the Government’s representation that the Discovery Material was not
24 “something that [Company A] already knows.” (Decl. Rim ¶ 2, Exh. A at 9.)
25 Although it is true that the Government collected the Discovery Materials from third
26 parties (Earth Class Mail and Yahoo!), it is clear that these materials either
27 originated from Company A or were sent by Company A. (Decl. Rim ¶ 8.) The
28 Court did not have this information when it issued the protective order. It is
                                            9                      Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.576 Page 14 of 17




  1 manifestly unjust for Defendants to be hindered from consulting with Company A
  2 and its representatives regarding the Discovery Materials when doing so would
  3 cause no discernable injury to any party and is necessary to prepare an adequate
  4 defense.
  5 V.     CONCLUSION
  6        For the foregoing reasons, Defendants respectfully request that the Court
  7 grant this motion. The Court should modify the protective order to permit
  8 Defendants to provide the Discovery Materials to Sheppard Mullin and any current
  9 and former employees of Company A who were involved in or are otherwise aware
10 of the circumstances surrounding the receipt or sending of the Discovery Materials.
11 The Court should also order the Government to produce the requests it sent to Earth
12 Class Mail and Yahoo! to obtain the Discovery Material, including any emails,
13 letters, or subpoenas.
14 DATED: March 29, 2019                 Respectfully submitted,
15
                                         Gary S. Lincenberg
16                                       Naeun Rim
                                         Bird, Marella, Boxer, Wolpert, Nessim,
17
                                         Drooks, Lincenberg & Rhow, P.C.
18
19
20                                       By:         s/ Naeun Rim
21                                                         Naeun Rim
                                               Attorneys for Defendant Petr Pacas
22
23
24
25
26
27
28
                                           10                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.577 Page 15 of 17




  1 DATED: March 29, 2019                David W. Wiechert
                                         Jessica C. Munk
  2                                      William J. Migler
                                         Law Office of David W. Wiechert
  3
  4
  5                                      By:         s/ Jessica C. Munk
  6                                                        Jessica C. Munk
                                               Attorneys for Defendant Jacob Bychak
  7
  8 DATED: March 29, 2019                Randy K. Jones
  9                                      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                         P.C.
10
11
                                         By:         s/ Randy K. Jones
12
                                                           Randy K. Jones
13                                             Attorney for Defendant Mark Manoogian
14
15 DATED: March 29, 2019                 Whitney Z. Bernstein
                                         Thomas H. Bienert, Jr.
16                                       James Riddet
                                         Bienert, Miller & Katzman, PLC
17
18
19                                       By:         s/ Whitney Z. Bernstein
20                                                         Whitney Z. Bernstein
                                               Attorneys for Defendant Mohammed Abdul
21                                             Qayyum
22
23
24
25
26
27
28
                                           11                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.578 Page 16 of 17




  1                       CERTIFICATE OF AUTHORIZATION
                          TO SIGN ELECTRONIC SIGNATURE
  2
  3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  4 Policies and Procedures of the United States District Court for the Southern District
  5 of California, I certify that the content of this document is acceptable to counsel for
  6 the Defendants and that I have obtained authorization to affix their electronic
  7 signatures to this document.
  8 DATED: March 29, 2019                 Respectfully submitted,
  9
                                          Gary S. Lincenberg
10                                        Naeun Rim
                                          Bird, Marella, Boxer, Wolpert, Nessim,
11
                                          Drooks, Lincenberg & Rhow, P.C.
12
13
14                                        By:         s/ Naeun Rim
15                                                          Naeun Rim
                                                Attorneys for Defendant Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           12                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
Case 3:18-cr-04683-GPC Document 77-1 Filed 03/29/19 PageID.579 Page 17 of 17




  1                            CERTIFICATE OF SERVICE
  2        Counsel for Defendants certify that the foregoing pleading has been
  3 electronically served on the following parties by virtue of their registration with the
  4 CM/ECF system:
  5                                     Sabrina L. Feve
  6                                 Assistant U.S. Attorney
  7                                 sabrina.feve@usdoj.gov
  8
  9                                   Melanie K. Pierson
10                                 Assistance U.S. Attorney
11                                melanie.pierson@usdoj.gov
12
13                                       Robert Ciaffa
14                                  Assistant U.S. Attorney
15                                  robert.ciaffa@usdoj.gov
16
17 DATED: March 29, 2019                  Respectfully submitted,
18
                                          Gary S. Lincenberg
19                                        Naeun Rim
                                          Bird, Marella, Boxer, Wolpert, Nessim,
20
                                          Drooks, Lincenberg & Rhow, P.C.
21
22
23                                        By:         s/ Naeun Rim
24                                                          Naeun Rim
                                                Attorneys for Defendant Petr Pacas
25
26
27
28
                                           13                    Case No. 3:18-cr-04683-GPC
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO MODIFY PROTECTIVE
                                         ORDER
